DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendments, prior art Gorajala Chandra is introduced to clearly teach an access point controller that provides an encrypted WiFi profile via NFC to a communication device for guests to access a private wireless local area network.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorajala Chandra US 2018/0332630 A1.
As to claim 6, Gorajala Chandra teaches a communication system (figures 1 and 2, a communication system 200 to provide guests with temporary access to a private network 110 or the Internet 130) comprising:

a communication authentication apparatus performing authentication for connecting the communication device to an access point of a wireless LAN (figures 1 and 2, paragraph 0028-0034, NFC reader/writer 160 coupled to desktop computer 113 coupled to the access point controller (AC) module of network security appliance 120 of the private network 110, the NFC reader writer is placed at a location that is convenient form the NFC enabled WiFi clients to scan; for example, at the front desk of a coffee shop),
wherein the communication device comprises a storage unit storing an application having a function for performing an authentication procedure with the communication authentication apparatus by NFC wireless communication (paragraph 0031-0032, the WiFi client device 140, a smartphone, is equipped with an NFC module and a client security application).
wherein the communication authentication apparatus comprises an NFC unit performing communication using NFC with the communication device by proximity or contact of the communication (paragraphs 0031-0032, the WiFi client device 140, a smartphone, is equipped with an NFC module and a client security application).
wherein the communication authentication apparatus performs authentication for connecting the communication device to the access point by performing communication using NFC with the communication device by proximity or contact of the communication device, and transmits encrypted data to the communication device (figures 1, 2 and 3, paragraphs 0035-0043, the access point controller 300 comprises a NFC device 301, encryption module 303, AP management module 305, WiFi profile repository 304 and profile management module 302 
wherein the communication device authenticated by the communication authentication apparatus decrypts the data received from the communication authentication apparatus, and connects to the access point by acquiring from the decrypted data authentication information of the access point to which the communication device is connected (figures 1, 2, 4 and 6, paragraphs 0031, 0056-0061, figure 6, steps 604-606, the Wifi client is positioned to read data from the peer NFC device, decrypt a WiFi profile from the data and connect to a WiFi network using the WiFi profile;
the client security application 400 stored on the WiFi client NFC enabled device includes an NFC device 401, a decryption module 402, a profile management module 403, a WiFi profile repository 404 and a WiFi connection module 405 to detect, decrypt and utilize the NFC scanned WiFi profile and access the private network 110).

As to claim 7 with respect to claim 6, Kawakami teaches the communication device further comprising a display unit performing a display related to the application wherein the authenticated communication device displays on the display unit authentication information on an access point to which the communication is connected or image data including the authentication information (figures 1, 2 and 6, paragraphs 0044-0047, the WiFi client device 

As to claim 9, Gorajala Chandra teaches a communication system (figures 1 and 2, a communication system 200 to provide guests with temporary access to a private network 110 or the Internet 130) comprising:
a communication device (figures 1, 2 and 4, paragraphs 0032-0034 and 0047, WiFi client device 140 or smartphone including a client security application 400 comprising NFC 401 and decryption 403 modules), and
a communication authentication apparatus performing authentication for connecting the communication device to an access point of a wireless LAN (figures 1 and 2, paragraph 0028-0034, NFC reader/writer 160 coupled to desktop computer 113 coupled to the access point controller (AC) module of network security appliance 120 of the private network 110, the NFC reader writer is placed at a location that is convenient form the NFC enabled WiFi clients to scan; for example, at the front desk of a coffee shop),
wherein the communication device comprises: 
a first communication unit performing communication using NFC with the communication device by proximity of contact of the communication device (paragraph 0031-0032, the WiFi client device 140, a smartphone, is equipped with an NFC module and a client security application; the NFC tag 150 or reader writer 160 is positioned at a cash register of a coffee shop or front desk for guests to scan for teporry access to the private network 110 or the internet 130).

Wherein the first communication unit of the communication authentication apparatus performs authentication of the communication device by performing communication using NFC with the communication device by proximity or contact of the communication (paragraphs 0031-0032, the WiFi client device 140, a smartphone, is equipped with an NFC module and a client security application).
wherein the communication authentication apparatus performs authentication for connecting the communication device to the access point by performing communication using NFC with the communication device by proximity or contact of the communication device, and transmits encrypted data to the communication device (figures 1, 2 and 3, paragraphs 0035-0043, the access point controller 300 comprises a NFC device 301, encryption module 303, AP management module 305, WiFi profile repository 304 and profile management module 302 where the profile management module creates a WiFi profile for guests of the private network including an SSID, a security type and a security key used with an encryption type, the WiFi profile is pushed to the APs of the private network and the NFC device 301 is set to writer mode; the NFC enabled WiFi client obtains the WiFi profile by scanning the NFC tag or reader/ writer; paragraph 0043, the WiFi profile may be encrypted to cipher text by encryption module 303 before it is written to the NFC tag or transmitted to a peer NFC enable WiFi client), and
wherein the communication device authenticated by the communication authentication apparatus decrypts the data received from the communication authentication apparatus thereby 
wherein the other data transmitted from the authenticated communication device is configured to be transmitted to another receiving communication device via the second communication unit of the communication authentication apparatus (figures 1, 2, 4 and 6, paragraphs 0031, 0056-0061, figure 6, steps 604-606, the client security application 400 stored on the WiFi client NFC enabled device is user operated to decrypt an WiFi profile from the NFC scanned data and connect to the private WiFi network using the WiFi profile).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 with respect to claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gorajala Chandra US 2018/0332630.
Gorajala Chandra teaches the WiFi client device 140, a smartphone is used to launch a client security application to scan and use a WiFi profile to access a private network, figure 6, paragraph 0028, but does not explicitly teach display of authentication information of the access 
However, it would have been obvious to one skilled in the art before the effective filing date of the instant application to recognize the WiFi Client device of Gorajala Chandra would display image data for a predetermined or sufficient time for the WiFi Client device user to manage access to the private network.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 and 12 are allowed. The prior art made of record teaches the authenticated communication device decrypts the data received from the communication authentication apparatus thereby becoming ready to communicate with a local WLAN, see Gorajala Chandra US 2018/0332630.
As to claim 11, the prior art made of record is silent to the authenticated device transmitting the decrypted data to a server via a communication network, thereby receiving key data of a locking device from the server and transmit the received key data using communication by a second communication unit thereby locking/unlocking the locking device.
As to claim 12, the prior art made of record does not teach the authenticated communication device becoming rady to transmit data related to an order in a store where the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644